SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be, and it hereby is, AFFIRMED.
George Rosquist, pro se, appeals Judge Berman’s June 28, 2000 order adopting in full Magistrate Judge Dolinger’s report and recommendation, and dismissing Rosquist’s complaint as to all defendants. We affirm for substantially the reasons stated in Magistrate Judge Dolinger’s report and recommendation and the district court’s order adopting the report and recommendation in its entirety.